          Case 3:20-cr-00552-AGS Document 53 Filed 04/12/21 PageID.167 Page 1 of 2
AO 245B (CASDRev. 08/1 4) Judgment in a Petty Criminal Case


                                   UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                              V.                                    (For Offenses Committed On or After November 1, 1987)
                  Christi Lynn WALTON
                                                                       Case Number:         20CR0552-AGS

                                                                    DONALD LEVINE, CJA
                                                                    Defendant 's Attorney
REGISTRATION NO.              93963298
                                                                                                          FILED
The Defendant:
                                                                                                          APR 1 2 2021
~    pleaded guilty to count(s)     1 OF THE SUPERSEDING INFORMATION
                                                                                                    CLERK, U.S. DISTRICT COURT
                                                                                                 SOUTHERN DISTRICT OF CALIFORNIA
D was found guilty on count(s)                                                                                              DEPUTY

    after a nlea of not !!uilt:v.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                   Nature of Offense                                                                  Number{s)
8 U.S.C. 1325 ;                   AIDING AND ABETTING ILLEGAL ENTRY OF AN                                               1
18 u.s.c. 2                       ALIEN (MISDEMEANOR)




     The defendant is sentenced is provided on page 2 of this judgment


D    The defendant has been found not guilty on count(s)

~    Count(s)   UNDERLYING COUNTS                             are Dismissed without prejudice on the motion of the United States.

     Assessment: REMITTED



~    No fine                 D Forfeiture pursuant to order filed                                               , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.




                                                                                     W G. SCHOPLER
                                                                                  STATES MAGISTRATE JUDGE


                                                                                                                  20CR0552-AGS
          Case 3:20-cr-00552-AGS Document 53 Filed 04/12/21 PageID.168 Page 2 of 2

DEFENDANT:               Christi Lynn WALTON                                                     Judgment - Page 2 of 3
CASE NUMBER:             20CR0552-AGS

                                                  IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (9 DAYS)




•     Sentence imposed pursuant to Title 8 USC Section 1326(b).
•     The court makes the following recommendations to the Bureau of Prisons:




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant shall surrender to the United States Marshal for this district:
      •     at                             A.M.              on
      •     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

      Defendant delivered on                                            to
                               --------------                                ----------------
at                                       , with a certified copy of this judgment.
     ------------


                                                                  UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                                     20CR0552-AGS
